Exhibit 10.7

Offshore Group Investment Limited

777 Post Oak Blvd., Suite 800

Houston, TX 77056

[Participant Name]

[Participant Address]

[Date]                     

Dear                     ,

We are pleased to inform you that Offshore Group Investment Limited (the
“Company”) intends to grant you an award based on the Company’s receipt of net
proceeds in connection with the Petrobras litigation matter, subject to your
continued provision of services to the Company through the date of grant of such
award. Such award will not become effective unless and until the Company
receives proceeds in connection with the Petrobras litigation matter and you
enter into a separate award agreement with the Company setting forth the terms
and conditions of the award. The award will be granted to you in either cash or
restricted stock under the Offshore Group Investment Limited 2016 Management
Incentive Plan (the “Plan”), as determined by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”). The value of the
pool to be utilized for all such awards, on an aggregated basis, will be an
amount equal to 3.25% of any net cash proceeds actually received by the Company.
The amount of your award will be determined by the Compensation Committee in
consultation with the Chief Executive Officer of the Company. The award will
vest on each of the first four anniversaries of the Effective Date (as defined
in the Company’s chapter 11 plan of reorganization), provided that it will vest
sooner if your employment is terminated by the Company without Cause (as defined
in the Plan or your employment agreement, as applicable) or as a result of your
death. The award will also vest, if at the time of your termination of
employment, you are a party to an employment agreement or offer letter with the
Company that provides the right to terminate for “good reason,” “constructive
termination” or like term or provides benefits if your employment is terminated
due to your disability (as such terms are defined in your employment agreement
or offer letter). The award will be subject to all other terms and conditions
set forth in the applicable award agreement.

 

Sincerely,

 

[Name]

[Title]